DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claim 6 was objected to.  The examiner thanks the applicant for amending the claim and thus withdraws the claim objection.  
3.	Applicant’s arguments, filed 2/11/2022, have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/22/2021 and 2/22/2022 have been considered by the examiner. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: “processor” in claim 1.  According to applicant’s disclosure, “processor” is interpreted as a control system.    
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (PG Pub U.S 2016/0183752) and further in view of Douglas (PG Pub U.S 2012/0246863), Oh et al. (PG Pub U.S 2003/0221279), Summers (U.S Patent 5,837,207) and Stryker et al. (PG Pub U.S 2013/0117959).
12.	Regarding claim 1, Morin teaches a cleaning device (abstract and fig 1) comprising: a vacuum cleaner (10) including a dust collecting container (para 0045, bin 50); and a dust collecting station (para 0045 and 0050; station 100) to which the dust collecting container is removably connected (para 0045, 0050, and 0053), wherein the dust collecting station comprises: a suction device (126) comprising a fan and a motor for rotating the fan (para 0075 and 0080), and configured to move air from the dust collecting container into the dust collecting station to supply a suction airflow into the dust collecting container (para 0049, 0060, and 0075-0076), a collector (canister 110 with bin 660; figs 12A-B) configured to collect foreign substances that are moved together with the air (para 0075-0076).
13.	Morin teaches collector being a canister and fails to teach that the collector is a dust bag.  However, Douglas teaches a vacuuming system wherein it is known to use a collector as being a canister or a dust bag (para 0032) in order to achieve predictable result of collecting debris.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dust bag of Douglas for the canister of Morin in order to achieve the predictable result of collecting debris.   
14.	The present combination of Morin and Douglas fails to teach an ultraviolet (UV) irradiator comprising a UV source and configured to emit UV rays to the dust bag, and at least one processor configured to control the UV irradiator to adjust and irradiation angle to irradiate the dust bag with UV rays.  However, Oh teaches a vacuuming device wherein it is known to include ultraviolet (UV) irradiator (500, fig 4-5) configured to emit UV rays to the collector (abstract and para 0037) in order to sanitize the waste collected.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vacuuming system of the present combination of Morin and Douglas to include an 
15.	The present combination of Morin, Douglas, and Oh fails to teach adjusting an irradiation angle to irradiate the dust bag with UV rays.  However, Summers teaches vacuuming system wherein it is known to adjust the irradiation angle to irradiate dust collector with UV rays (col 5 lines 30-40) in order to enhance elimination of bacteria.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Morin, Douglas, and Oh to adjust an irradiation angle to irradiate the dust bag with UV rays as suggested by Summers in order to enhance elimination of bacteria.  
16.	Although the present combination of Morin, Douglas, Oh, and Summers teaches a switch for controlling the UV, it fails to teach at least one processor configured to control the UV irradiator.  However, Stryker teaches a vacuuming system wherein it is known for the UV irradiator to be controlled by a switch or a processor (para 0036) in order to achieve automation for operating UV irradiator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Morin, Douglas, Oh and Summers to substitute the switch for the UV for a processor configured to control the UV irradiator in order achieve automation for operating UV irradiator.   
17.	Regarding claim 2, since Oh teaches that the UV is in operation based on operation of the suction device (abstract and para 0037, when vacuum cleaner is driven) and since Stryker teaches controller for controlling suction mode which is also used for activation of UV (para 0033), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the UV irradiator to emit the UV rays to the dust bag based on an operation of the suction device in order to save time and achieve efficient operation.  
18.	Regarding claim 3, since Oh teaches that the UV is in operation based on operation of the suction device (abstract and para 0037, when vacuum cleaner is driven) and since Stryker 
19.	Regarding claim 4, since Oh teaches that the UV is in operation based on operation of the suction device (abstract and para 0037, when vacuum cleaner is driven) and since Stryker teaches controller for controlling suction mode which is also used for activation of UV (para 0033), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the UV irradiator to emit the UV rays to the dust bag during the operation of the suction device in order to save time and achieve efficient operation.  
20.	Regarding claim 5, the present combination of Morin, Douglas, Oh, Summers and Stryker teaches wherein the at least one processor is further configured to control the UV irradiator to emit the UV rays for a predetermined time (para 0037 of Stryker).
21.	Regarding claim 7, the present combination of Morin, Douglas, Oh, Summers, and Stryker teaches wherein the UV irradiator comprises a UV lamp (para 0037 of Oh), and wherein the UV lamp is provided in a housing of the dust bag (abstract, para 0031, 0037, and 0040 of Oh).
22.	Regarding claim 8, present combination of Morin, Douglas, Oh, Summers, and Stryker teaches wherein the dust collecting station further comprises a flow path control device comprising a plate (1250, figs 12a,b of Morin) provided on a suction flow path (202/304; figs 11-12a,b of Morin) along which the air moves inside the dust collecting station (para 0079-0081 of Morin), and wherein the flow path control device is configured to adjust an amount of the suction airflow supplied into the dust collecting container (para 0079-0081 of Morin).

24.	Regarding claim 10, the present combination of Morin, Douglas, Oh, Summers, and Stryker teaches wherein the dust collecting station further comprises a seating portion (base 120/130, para 0045, figs 12A,B of Morin) into which the dust collecting container is inserted (para 0045), and wherein the flow path control device (1250 in fig 12B) is arranged between the seating portion (base 120/130) and the collector/dust bag (canister 110 with bin 660) [para 0079-0081]. 
25.	Regarding claim 12, the present combination of Morin, Douglas, Oh, Summers, and Stryker teaches wherein the at least one processor is further configured to control both the suction device and the UV irradiator (para 0033 of Stryker).
Allowable Subject Matter
26.	Claims 6 and 11 are found to be allowable.
27.	Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided claim 6 to be corrected to overcome the objections (above).  
28.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
29.	The closest prior art of record is Morin et al. (PG Pub U.S 2016/0183752), Oh et al. (PG Pub U.S 2003/0221279) and Stryker et al. (PG Pub U.S 2013/0117959).

31.	Regarding claim 11, the combination of Morin, Oh, and Stryker teaches a suction fan, a motor to rotate the suction fan (para 0075 and 0080 of Morin), and wherein the processor is configured to adjust rotation speed of motor during operation of the suction device (para 0084 of Morin), but fails to teach wherein the at least one processor is further configured to control the UV irradiator to irradiate the dust bag with ultraviolet rays by mechanically adjusting an irradiation angle based on a rotational force of a motor of the UV irradiator. 
32.	Thus, the prior art of record does not fairly teach or suggest the cleaning device as in the context of claim 6 and 11.  

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714